SUMMARY ORDER
Defendant-Appellant Jui-Teng Lin appeals from a judgment of conviction entered on May 9, 2003 in the United States District Court for the Eastern District of New York. A jury found Lin guilty of one count of securities fraud, in violation of 15 U.S.C. §§ 78j(b) and 78ff, and two counts of money laundering, in violation of 18 U.S.C. § 1956(a)(2)(B)®. He was sentenced to 70 months’ imprisonment, three years of supervised release, and a $300 special assessment. Lin contends on appeal (1) that the evidence was insufficient to support conviction on any of these counts, and (2) that the district court erred in excluding certain testimonial and documentary evidence at trial. We affirm the judgment of conviction.
In reviewing a sufficiency of the evidence claim, we “consider whether, viewing the evidence in the light most favorable to the government, no reasonable trier of fact could have found that the elements of the crime ... had been proven beyond a reasonable doubt.” United States v. Alameh, 341 F.3d 167, 175 (2d Cir.2003). In this case, while a rational factfinder could have viewed the evidence as inadequate to convict Lin, it was clear*235ly reasonable for the jury to conclude that the prosecution proved, beyond a reasonable doubt, that Lin committed the securities fraud and money laundering crimes with which he was charged.
We review the tidal court’s evidentiary rulings for abuse of discretion. See United States v. Abreu, 342 F.3d 183, 190 (2d Cir.2003). Finding no such abuse of discretion here, and having found all of the appellant’s arguments to be without merit, we AFFIRM the judgment of the district court.